Citation Nr: 0801005	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a medial meniscus tear, left knee.  

2.  Entitlement to service connection for bilateral ankle 
disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and B. B.

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from November 1996 to February 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

In March 2005, the RO granted an increase from 20 percent to 
30 percent for the service-connected left knee disability.  
The veteran perfected a timely appeal.  In March 2007, the RO 
denied service connection for a bilateral ankle condition.  A 
notice of disagreement was received and a statement of the 
case issued.  The October 2007 hearing transcript was 
accepted as a written substantive appeal.  

In October 2007, a videoconference hearing was held with the 
undersigned Veterans Law Judge during which it was agreed 
that the record would be held open 60 days for the submission 
of additional evidence.  The 60 days have elapsed without 
anything from the veteran or his representative and the Board 
now proceeds with its review of the appeal.  Also at the time 
of the hearing, the veteran submitted a waiver of RO 
consideration of new evidence.  

The RO denied a total disability rating based on individual 
unemployability (TDIU) in September 2004.  The veteran did 
not perfect a timely appeal of that issue.  However, he has 
continued to assert that he cannot work because of his 
service-connected knee disability.  The TDIU issue is thus 
referred to the RO for such action as may be deemed 
appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the October 2007 videoconference hearing, the witness 
mentioned that the veteran was receiving disability benefits 
from the Social Security Administration (SSA).  The United 
States Court of Appeals for Veterans Claims (Court) has 
repeatedly held that when VA is on notice that there are SSA 
records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, the Veterans Claims 
Assistance Act of 2000 (VCAA) emphasizes the need for VA to 
obtain records from other Government agencies.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West 2002).  

VA is required to obtain its own records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  During the hearing, the veteran testified 
of a September 2007 examination.  A record of the examination 
is not in the claims folder and should be obtained.  

It is also noted that a VA clinical note dated in January 
2007 refers to an evaluation by a private physician at a 
private hospital.  These private medical treatment records 
should be obtained.  

On the January 2005 VA examination, it was noted that there 
were nonadherent scars around the knee, but there was no 
information as to whether the scars were painful, ulcerated, 
or otherwise met any criteria for a compensable rating.  
Similarly, the December 2006 VA clinical note indicates that 
the veteran's symptoms were helped by a lift in his left 
shoe, but the amount of leg shortening was not reported in 
that note or during the January 2005 examination.  A medical 
opinion as to the relationship of the veteran's knee and 
ankle disorders should be obtained.  A current examination to 
determine the extent of all symptomatology associated with 
the service-connected left knee disorder is desirable.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain from SSA a 
complete copy of the veteran's SSA 
medical records and any disability 
decision and associate these records 
with the claims folder.  

2.  The AMC should ask the veteran to 
complete releases for private medical 
records.  Thereafter, it should request 
copies of the veteran's private medical 
records from all identified care 
providers.  

3.  All VA records since June 2007 
should be obtained and associated with 
the claims folder.  

4.  The veteran should be scheduled for 
an examination of his lower 
extremities.  The claims folder should 
be made available to the examiner prior 
to the examination.  Any tests or 
studies that the examiner may deem 
necessary to respond to the following 
questions should be done.  The examiner 
should respond to the following with a 
complete explanation:

a.  The left knee surgery scars should 
be described with attention to rating 
factors.  Specifically, are the scars 
painful on examination?  If not, the 
examiner should so state.  Are the 
scars unstable?  If not, the examiner 
should so state.  Do any scars affect 
knee function?  If not, the examiner 
should so state.  

b.  The examiner should measure the 
veteran's lower extremities for any 
length discrepancies.  Any shortening 
should be reported in inches.  If there 
is no shortening, the examiner should 
so state.  

c.  The examiner should describe all 
symptoms of the service-connected knee 
disability.  Specific attention should 
be given to the swelling reported by 
the veteran.  Any swelling or other 
symptoms should be fully described.  If 
there is no evidence of swelling, the 
examiner should so state.  If there is 
no other symptomatology, the examiner 
should so state.  

d.  The service personnel record shows 
that the veteran was released from 
service because of a pre-existing ankle 
disability.  The examiner should 
express an opinion as to the nature of 
the veteran's ankle disorder, whether 
the service-connected disability has 
made it worse, and if so, to what 
extent has the service-connected left 
knee caused a worsening of the ankle 
disorders?

5.  Thereafter, the AMC should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable 
to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) which addresses all evidence 
associated with the claims file since 
the last SSOC.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



